Exhibit 10.3

[Execution Copy]

COMPANY GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of June 7, 2006, is made by VeriSign,
Inc., a Delaware corporation (the “Guarantor”), in favor of the Lenders party to
the Credit Agreement referred to below and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

The Guarantor, certain Subsidiaries of the Guarantor from time to time party
thereto pursuant to Section 2.15 thereof as Designated Borrowers (each a
“Designated Borrower” and, collectively, the “Designated Borrowers”), the
Lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), the L/C Issuer, the Swing Line Lender and the Administrative Agent
are parties to a Credit Agreement dated as of June 7, 2006 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”).

It is a condition precedent to the Borrowings and issuances of Letters of Credit
under the Credit Agreement that the Guarantor guarantee the indebtedness and
other obligations of the Designated Borrowers to the Guaranteed Parties under or
in connection with the Credit Agreement as set forth herein. The Guarantor will
derive substantial direct and indirect benefits from the making of the Loans to
the Designated Borrowers pursuant to the Credit Agreement (which benefits are
hereby acknowledged by the Guarantor).

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to extend credit thereunder, and in consideration
thereof, the Guarantor hereby agrees as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Collateral” means any Cash Collateral provided by the Company pursuant to the
Credit Agreement.

“Collateral Documents” means any agreement pursuant to which the Guarantor or
any other Person provides a Lien on any Collateral and all filings, documents
and agreements made or delivered pursuant thereto.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guaranteed Parties” means the Administrative Agent and the Lenders.

 

1



--------------------------------------------------------------------------------

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party by the Guarantor
under or in connection with this Guaranty.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

“Subordinated Debt” has the meaning set forth in Section 7.

(c) Interpretation. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Guaranty and are incorporated
herein by this reference.

SECTION 2 Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees to the Guaranteed Parties, and their respective successors and
permitted assigns, the full and prompt payment when due (whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) and performance of the indebtedness, liabilities and other
obligations of the Designated Borrowers to the Guaranteed Parties under or in
connection with the Credit Agreement, the Notes and the other Loan Documents,
including all unpaid principal of the Loans, all interest accrued thereon and
all other amounts payable by the Designated Borrowers to the Guaranteed Parties
thereunder or in connection therewith. The terms “indebtedness,” “liabilities”
and “obligations” are used herein in their most comprehensive sense and include
any and all advances, debts, obligations and liabilities, now existing or
hereafter arising, whether voluntary or involuntary and whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery upon such indebtedness, liabilities and obligations may be
or hereafter become unenforceable or shall be an allowed or disallowed claim
under any Debtor Relief Law, and including interest that accrues after the
commencement by or against any Loan Party of any Insolvency Proceeding naming
such Person as the debtor in such proceeding. The foregoing indebtedness,
liabilities and other obligations of the Designated Borrowers, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantor in connection with this Guaranty (including any and all amounts due
under Section 13), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

SECTION 3 Liability of Guarantor. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees as follows:

(i) the Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of the Guarantor and shall not be contingent upon any
Guaranteed Party’s

 

2



--------------------------------------------------------------------------------

exercise or enforcement of any remedy it may have against any other Loan Party
or any other Person, or against any Collateral;

(ii) this Guaranty is a guaranty of payment when due and not merely of
collectibility;

(iii) the Guaranteed Parties may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default to the extent any Guaranteed
Obligations are then due and payable, notwithstanding the existence of any
dispute between any of the Guaranteed Parties and any Designated Borrower with
respect to the existence of such Event of Default;

(iv) the Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

(v) the Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall the Guarantor be exonerated or discharged by, any of the
following events:

(A) any Insolvency Proceeding with respect to any Designated Borrower, the
Guarantor, any other Loan Party or any other Person;

(B) any limitation, discharge, or cessation of the liability of any Designated
Borrower, the Guarantor, any other Loan Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

(C) any merger, acquisition, consolidation or change in structure of any
Designated Borrower, the Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of any Designated Borrower, the Guarantor, any other Loan Party or other Person;

(D) any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Loan Documents,
including any Guaranteed Party’s right to receive payment of the Guaranteed
Obligations, or any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and to any of the Collateral, in each of the
foregoing cases to the extent such assignment or other transfer is made pursuant
to Section 16(b) of this Guaranty;

(E) any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Designated Borrower, the Guarantor, any other Loan Party
or other Person may have or assert, including any defense of incapacity or lack
of corporate or other authority to execute any of the Loan Documents;

(F) any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, or
any Collateral, or any Guaranteed Party’s exchange, release, or waiver of any
Collateral;

 

3



--------------------------------------------------------------------------------

(G) any Guaranteed Party’s exercise or nonexercise of any power, right or remedy
with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of any Designated Borrower,
any other Loan Party or any other Person;

(H) any Guaranteed Party’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations;

(I) any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein;

(J) any acts of any Governmental Authority of or in any jurisdiction affecting
any Designated Borrower, the Guarantor, any other Loan Party or other Person,
including any restrictions on the conversion or exchange of currency or
repatriation or control of funds, a declaration of banking moratorium or any
suspension of payments by banks in any jurisdiction or the imposition by any
jurisdiction or any Governmental Authority thereof or therein of any moratorium
on, the required rescheduling or restructuring of, or required approval of
payments on, any indebtedness in such jurisdiction, or any total or partial
expropriation, confiscation, nationalization or requisition of any such Person’s
property; any war (whether or not declared), insurrection, revolution, hostile
act, civil strife or similar events occurring in any jurisdiction; or any
economic, political, regulatory or other events in any jurisdiction; and

(K) any other guaranty, whether by the Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of any Designated Borrower to any Guaranteed Party.

SECTION 4 Consents of Guarantor. The Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from the Guarantor:

(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

(ii) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

(iii) the time for any Designated Borrower’s (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

(iv) any Guaranteed Party may discharge or release, in whole or in part, any
other Loan Party or any other Person liable for the payment and performance of
all or any part of the Guaranteed Obligations, and may permit or consent to any
such action or any result of such

 

4



--------------------------------------------------------------------------------

action, and shall not be obligated to demand or enforce payment upon any of the
Collateral or any other collateral, nor shall any Guaranteed Party be liable to
the Guarantor for any failure to collect or enforce payment or performance of
the Guaranteed Obligations from any Person or to realize on the Collateral or
other collateral therefor;

(v) in addition to the Collateral, the Guaranteed Parties may take and hold
other security (legal or equitable) of any kind, at any time, as collateral for
the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;

(vi) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
any Designated Borrower to any Guaranteed Party and may, from time to time, in
whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and

(vii) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations or any of the
Collateral, even if the exercise of such right, remedy, power or privilege
affects or eliminates any right of subrogation or any other right of the
Guarantor against any Designated Borrower;

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

SECTION 5 Guarantor Waivers.

(a) Certain Waivers. The Guarantor waives and agrees not to assert:

(i) any right to require any Guaranteed Party to marshal assets in favor of any
Designated Borrower, the Guarantor, any other Loan Party or any other Person, to
proceed against any Designated Borrower, any other Loan Party or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Guaranteed
Obligations or comply with any other provisions of §9611 of the New York UCC (or
any equivalent provision of any other applicable law) or to pursue any other
right, remedy, power or privilege of any Guaranteed Party whatsoever;

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of any Designated Borrower, the Guarantor or any other
Person;

 

5



--------------------------------------------------------------------------------

(iv) any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations;

(v) any rights to set-offs and counterclaims

(vi) any defense available as the result of any law or regulation of any
jurisdiction affecting any term of a Guaranteed Obligation;

(vii) any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of the Guarantor or the right of the Guarantor to proceed
against any Designated Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and

(viii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty, including any
rights and defenses which are or may become available to the Guarantor by reason
of California Civil Code §§2787 through 2855, 2899 and 3433. As provided below,
this Guaranty shall be governed by, and construed in accordance with, the law of
the State of New York. The foregoing references to the California Civil Code are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above referenced provisions of California law are in any
way applicable to this Guaranty or the Guaranteed Obligations.

(b) Additional Waivers. The Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Guaranteed Parties upon this Guaranty, or the exercise of any
right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. The Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon any Designated Borrower, the
Guarantor or any other Person with respect to the Guaranteed Obligations.

(c) Independent Obligations. The obligations of the Guarantor hereunder are
independent of and separate from the obligations of any Designated Borrower and
any other Loan Party and upon the occurrence and during the continuance of any
Event of Default to the extent any Guaranteed Obligations are then due and
payable, a separate action or actions may be brought against the Guarantor,
whether or not any Designated Borrower or any such other Loan Party is joined
therein or a separate action or actions are brought against any Designated
Borrower or any such other Loan Party.

(d) Financial Condition of Designated Borrowers. The Guarantor shall not have
any right to require any Guaranteed Party to obtain or disclose any information
with respect to: (i) the financial condition or character of any Designated
Borrower or the ability of any Designated Borrower to pay and perform the
Guaranteed Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral;
(iv) the existence or nonexistence of any other guarantees of all or any part of
the Guaranteed Obligations; (v) any action or inaction on the part of any
Guaranteed Party or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

 

6



--------------------------------------------------------------------------------

SECTION 6 Subrogation. Until the Guaranteed Obligations shall be satisfied in
full and the Commitments shall be terminated, the Guarantor shall not have, and
the Guarantor shall not directly or indirectly exercise, (i) any rights that it
may acquire by way of subrogation under this Guaranty, by any payment hereunder
or otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Guaranty or (iii) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of any Guaranteed Party as against any Designated Borrower or other Loan
Parties, whether in connection with this Guaranty, any of the other Loan
Documents or otherwise. If any amount shall be paid to the Guarantor on account
of the foregoing rights at any time when all the Guaranteed Obligations shall
not have been paid in full, such amount shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents.

SECTION 7 Subordination.

(a) Subordination to Payment of Guaranteed Obligations. All payments on account
of all indebtedness, liabilities and other obligations of any Designated
Borrower to the Guarantor, whether created under, arising out of or in
connection with any documents or instruments evidencing any credit extensions to
the Designated Borrowers or otherwise, including all principal on any such
credit extensions, all interest accrued thereon, all fees and all other amounts
payable by any Designated Borrower to the Guarantor in connection therewith,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined
(the “Subordinated Debt”) shall be subject, subordinate and junior in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the prior payment in full in cash or cash equivalents of the
Guaranteed Obligations.

(b) No Payments. As long as any of the Guaranteed Obligations shall remain
outstanding and unpaid, the Guarantor shall not accept or receive any payment or
distribution by or on behalf of any Designated Borrower, directly or indirectly,
of assets of any Designated Borrower of any kind or character, whether in cash,
property or securities, including on account of the purchase, redemption or
other acquisition of Subordinated Debt, as a result of any collection, sale or
other disposition of collateral, or by setoff, exchange or in any other manner,
for or on account of the Subordinated Debt (“Subordinated Debt Payments”),
except that if no Event of Default exists and no Guaranteed Obligations are then
due and payable, the Guarantor shall be entitled to accept and receive regularly
scheduled payments and other payments in the ordinary course or consistent with
past practice of the Guarantor on the Subordinated Debt, in accordance with the
terms of the documents and instruments governing the Subordinated Debt and other
Subordinated Debt Payments in respect of Subordinated Debt not evidenced by
documents or instruments, in each case to the extent not in violation of
Article VII of the Credit Agreement. During the existence of an Event of Default
(or if any Event of Default would exist immediately after the making of a
Subordinated Debt Payment), if the Guaranteed Obligations are then due and
payable, and until such Event of Default is cured or waived, the Guarantor shall
not make, accept or receive any Subordinated Debt Payment. In the event that,
notwithstanding the provisions of this Section 7, any Subordinated Debt Payments
shall be received in contravention of this Section 7 by the Guarantor before all
Guaranteed Obligations are paid in

 

7



--------------------------------------------------------------------------------

full in cash or cash equivalents, such Subordinated Debt Payments shall be held
in trust for the benefit of the Guaranteed Parties and shall be paid over or
delivered to the Administrative Agent for application to the payment in full in
cash or cash equivalents of all Guaranteed Obligations remaining unpaid to the
extent necessary to give effect to this Section 7, after giving effect to any
concurrent payments or distributions to any Guaranteed Party in respect of the
Guaranteed Obligations.

(c) Subordination of Remedies. As long as any Guaranteed Obligations shall
remain outstanding and unpaid, the Guarantor shall not, without the prior
written consent of the Administrative Agent:

(i) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;

(ii) exercise any rights under or with respect to (A) any guaranties of the
Subordinated Debt, or (B) any collateral held by it, including causing or
compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of any Designated Borrower or asserting any claim
or interest in any insurance with respect to any collateral, or attempt to do
any of the foregoing;

(iii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of the Guarantor to any Designated
Borrower against any of the Subordinated Debt; or

(iv) commence, or cause to be commenced, or join with any creditor other than
any Guaranteed Party in commencing, any Insolvency Proceeding.

(d) Subordination Upon Any Distribution of Assets of any Designated Borrower. In
the event of any payment or distribution of assets of any Designated Borrower of
any kind or character, whether in cash, property or securities, upon any
Insolvency Proceeding with respect to or involving any Designated Borrower,
(i) all amounts owing on account of the Guaranteed Obligations, including all
interest accrued thereon at the contract rate both before and after the
initiation of any such proceeding, whether or not an allowed claim in any such
proceeding, shall first be paid in full in cash, or payment provided for in cash
or in cash equivalents, before any Subordinated Debt Payment is made; and
(ii) to the extent permitted by applicable law, any Subordinated Debt Payment to
which the Guarantor would be entitled except for the provisions hereof, shall be
paid or delivered by the trustee in bankruptcy, receiver, assignee for the
benefit of creditors or other liquidating agent making such payment or
distribution directly to the Administrative Agent (on behalf of the other
Guaranteed Parties) for application to the payment of the Guaranteed Obligations
in accordance with clause (i), after giving effect to any concurrent payment or
distribution or provision therefor to any Guaranteed Party in respect of such
Guaranteed Obligations.

 

8



--------------------------------------------------------------------------------

(e) Authorization to Administrative Agent. If, while any Subordinated Debt is
outstanding, any Insolvency Proceeding is commenced by or against any Designated
Borrower or its property:

(i) the Administrative Agent, when so instructed by the Required Lenders, is
hereby irrevocably authorized and empowered (in the name of the Guaranteed
Parties or in the name of the Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Guaranteed
Parties; and

(ii) the Guarantor shall promptly take such action as the Administrative Agent
(on instruction from the Required Lenders) may reasonably request (A) to collect
the Subordinated Debt for the account of the Guaranteed Parties and to file
appropriate claims or proofs of claim in respect of the Subordinated Debt,
(B) to execute and deliver to the Administrative Agent, such powers of attorney,
assignments and other instruments as it may request to enable it to enforce any
and all claims with respect to the Subordinated Debt, and (C) to collect and
receive any and all Subordinated Debt Payments.

SECTION 8 Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.

SECTION 9 Payments. (a) The Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which any Guaranteed Party or any other Person may have against the Guarantor by
virtue hereof, upon the failure of any Designated Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under §362(a) of the Bankruptcy Code), the Guarantor shall forthwith pay,
or cause to be paid, in cash, to the Administrative Agent an amount equal to the
amount of the Guaranteed Obligations then due as aforesaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to any Designated Borrower, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against any Designated Borrower
for such interest in any such Insolvency Proceeding). The Guarantor shall make
each payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, or (except as required by law) other deductions, on the day when
due in the currency in which such Guaranteed Obligations are denominated, in
Same Day Funds, to the Administrative Agent at such office of the Administrative
Agent and to such account as are specified in the Credit Agreement. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Guaranty shall be made in the United States.

 

9



--------------------------------------------------------------------------------

(b) Any payments by the Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

(c) To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent or any other Guaranteed Party, or the Administrative
Agent or any other Guaranteed Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or any other Guaranteed Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Lender severally (by its acceptance
hereof) agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under clause
(ii) of the preceding sentence shall survive the payment in full of the
Guaranteed Obligations and the termination of this Guaranty.

(d) Notwithstanding anything to the contrary contained herein or in the
Guarantor Document, the interest paid or agreed to be paid hereunder and under
the other Guarantor Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any other Guaranteed Party shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Guaranteed Obligations or, if it exceeds such unpaid principal, refunded
to the Guarantor. In determining whether the interest contracted for, charged,
or received by the Administrative Agent or any other Guaranteed Party exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

(d) The agreements in this Section 9 shall survive the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Guaranteed Obligations.

SECTION 10 Representations and Warranties. The Guarantor represents and warrants
to each Guaranteed Party that:

(a) Organization and Powers. The Guarantor is (i) duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation, (ii) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals to own its assets, carry on its
business and to execute, deliver, and perform its obligations under this
Guaranty and the other Guarantor Documents which it is a party, (iii) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its

 

10



--------------------------------------------------------------------------------

ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (iv) is in compliance with all Laws,
except in each case referred to in clause (iii) or this clause (iv), to the
extent that failure to do so individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

(b) Authorization; No Conflict. The execution, delivery and performance by the
Guarantor of this Guaranty and any other Guarantor Documents have been duly
authorized by all necessary corporate action, and do not and will not
(i) contravene the terms of any of the Guarantor’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any material
Contractual Obligation to which the Guarantor is a party or affecting the
Guarantor or the material properties of the Guarantor or any of its Subsidiaries
or (B) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Guarantor or its property is
subject; or (iii) violate any Law applicable to the Guarantor. The Guarantor is
in compliance with all material Contractual Obligations referred to in clause
(ii)(A), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Binding Obligation. This Guaranty has been, and the other Guarantor
Documents, when delivered hereunder, will have been, duly executed and delivered
by each party hereto and thereto. This Guaranty constitutes, and each other
Guarantor Document when so delivered will constitute, a legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
arrangement, moratorium and other similar laws affecting creditors’ rights
generally and to the application of general principles of equity.

(d) Governmental Consents. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Guarantor of this Guaranty or any
other Guarantor Documents.

(e) No Prior Assignment. The Guarantor has not previously assigned any interest
in the Subordinated Debt or any collateral relating thereto, no Person other
than the Guarantor owns an interest in any of the Subordinated Debt or any such
collateral (whether as joint holders of the Subordinated Debt, participants or
otherwise), and the entire Subordinated Debt is owing only to the Guarantor.

(f) Solvency. Immediately prior to and after and giving effect to the incurrence
of the Guarantor’s obligations under this Guaranty the Guarantor is and will be
Solvent.

(g) Consideration. The Guarantor has received “reasonably equivalent value”
(within the meaning of §548 of the Bankruptcy Code) for the making of this
Guaranty.

(h) Independent Investigation. The Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of any
Designated Borrower and all other matters pertaining to this Guaranty and
further acknowledges that it is not relying in any manner upon any
representation or statement of any Guaranteed Party with respect thereto. The
Guarantor represents and warrants that it has received and reviewed copies of
the Loan Documents and that it is in a position to obtain, and it hereby assumes
full responsibility

 

11



--------------------------------------------------------------------------------

for obtaining, any additional information concerning the financial condition of
any Designated Borrower and any other matters pertinent hereto that the
Guarantor may desire. The Guarantor is not relying upon or expecting any
Guaranteed Party to furnish to the Guarantor any information now or hereafter in
any Guaranteed Party’s possession concerning the financial condition of any
Designated Borrower or any other matter.

SECTION 11 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, to the addresses
or telecopier numbers specified in the Credit Agreement. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Each of the
Guarantor and the Guaranteed Parties may change its address or telecopier number
for notices and other communications hereunder by notice to the other parties.

SECTION 12 No Waiver; Cumulative Remedies. No failure by any Guaranteed Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Guarantor Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

SECTION 13 Costs and Expenses; Indemnification.

(a) Costs and Expenses. The Guarantor shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution and delivery
of this Guaranty and the other Guarantor Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any other
Guaranteed Party (including the fees, charges and disbursements of any counsel
for any Guaranteed Party, and shall pay all fees and time charges for attorneys
who may be employees of a Guaranteed Party, in connection with the enforcement
or protection of its rights in connection with this Guaranty and the other
Guarantor Documents, including its rights under this Section, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Guaranteed Obligations.

(b) Indemnification. The Guarantor shall indemnify the Administrative Agent (and
any sub-agent thereof), each other Guaranteed Party, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted

 

12



--------------------------------------------------------------------------------

against any Indemnitee by any third party or by the Guarantor or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Guaranty or any other Guarantor Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Guarantor or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Guarantor or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Guarantor or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, or (z) result from a claim by
an Indemnitee against any other Indemnitee that does not involve an act or
omission of any Guarantor or any Loan Party for which an Indemnitee would
otherwise be entitled to indemnification under this Section 13(b).

(c) Waiver of Consequential Damages, Etc.. To the fullest extent permitted by
applicable law, the Guarantor shall not assert, and the Guarantor hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Guaranty,
any other Guarantor Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Guaranty or the other Guarantor Documents or the
transactions contemplated hereby or thereby.

(d) Interest. Any amounts payable by the Guarantor under this Section 13 or
otherwise under this Guaranty if not paid upon demand shall bear interest from
the date of such demand until paid in full, at a fluctuating interest rate per
annum at all times equal to the Default Rate applicable to Base Rate Loans to
the fullest extent permitted by applicable Law. Any such interest shall be due
and payable upon demand and shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed.

(e) Payment. All amounts due under this Section 13 shall be payable within ten
Business Days after demand therefor.

(f) Survival. The agreements in this Section 13 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Guaranteed Obligations.

 

13



--------------------------------------------------------------------------------

SECTION 14 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, to the extent any Guaranteed Obligations are then due and payable,
each Guaranteed Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Guaranteed
Party or any such Affiliate to or for the credit or the account of the Guarantor
against any and all of the obligations of the Guarantor now or hereafter
existing under this Guaranty or any other Guarantor Document to such Guaranteed
Party, irrespective of whether or not such Guaranteed Party shall have made any
demand under this Guaranty or any other Guarantor Document and although such
obligations of the Guarantor may be owed to a branch or office of such
Guaranteed Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Guaranteed Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Party or their
respective Affiliates may have. Each Guaranteed Party (by its acceptance hereof)
agrees to notify the Guarantor and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 15 Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Related Party or Participant specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than (i) the Guarantor, and (ii) the Administrative Agent
(or any such sub-agent thereof) or any Related Party thereof, and such
obligations shall be limited to those expressly stated herein.

SECTION 16 Binding Effect; Assignment.

(a) Binding Effect. This Guaranty shall be binding upon the Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Administrative Agent and each other Guaranteed Party and their respective
successors and permitted assigns.

(b) Assignment. Except to the extent otherwise provided in the Credit Agreement,
the Guarantor shall not have the right to assign or transfer its rights and
obligations hereunder or under any other Guarantor Documents without the prior
written consent of the Required Lenders. Each Lender may, without notice to or
consent by the Guarantor, sell, assign, transfer or grant participations in all
or any portion of such Lender’s rights and obligations hereunder and under the
other Guarantor Documents in connection with any sale, assignment, transfer or
grant of a participation by such Lender in accordance with Section 10.06 of the
Credit Agreement of or in its rights and obligations thereunder and under the
other Loan Documents. In the event of any grant of a participation, the
Participant to the extent permitted by law shall be deemed to have a right of
setoff under Section 14 in respect of its participation to the same extent as if
it were such “Guaranteed Party.”

 

14



--------------------------------------------------------------------------------

SECTION 17 Governing Law. (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF)
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF)
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
GUARANTOR DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT AGAINST SUCH GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO IN
SUBSECTION (B) OF THIS SECTION. EACH OF THE GUARANTOR AND EACH GUARANTEED PARTY
(BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) THE GUARANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY GUARANTEED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW.

SECTION 18 Waiver of Jury Trial. EACH OF THE GUARANTOR AND EACH GUARANTEED PARTY
(BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL

 

15



--------------------------------------------------------------------------------

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE GUARANTOR AND
EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO OR ACCEPT, AS THE CASE MAY BE, THIS GUARANTY AND THE OTHER GUARANTOR
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 19 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against the parties in connection
with any of the transactions contemplated by this Guaranty or the other
Guarantor Documents, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure §638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure §1281.8 shall be heard and determined by
the court, and (b) without limiting the generality of Section 15, the Guarantor
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

SECTION 20 Entire Agreement; Amendments and Waivers. This Guaranty together with
the other Guarantor Documents embodies the entire agreement of the Guarantor
with respect to the matters set forth herein and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative
Agent and the Required Lenders. No waiver of any rights of the Guaranteed
Parties under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 21 Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) to the
fullest extent permitted by law, the legality, validity and enforceability of
the remaining provisions of this Guaranty and the other Guarantor Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

16



--------------------------------------------------------------------------------

SECTION 22 Integration; Effectiveness. This Guaranty and the other Guarantor
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01 of the Credit Agreement, this Guaranty shall become
effective when the Administrative Agent shall have received a counterpart hereof
bearing the signature of the Guarantor. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy shall be effective as delivery of a
manually executed counterpart of this Guaranty.

SECTION 23 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Guarantor Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each other Guaranteed Party, regardless of any
investigation made by the Administrative Agent or any other Guaranteed Party or
on their behalf and notwithstanding that the Administrative Agent or any other
Guaranteed Party may have had notice or knowledge of any Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

SECTION 24 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Guarantor that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Guarantor, which information includes the name and address of the
Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Guarantor in accordance
with the Act.

SECTION 25 Confidentiality. The provisions of Section 10.07 of the Credit
Agreement shall be applicable, mutatis mutandis, to each Guaranteed Party as if
fully set forth herein.

SECTION 26 Time is of the Essence. Time is of the essence of this Guaranty and
the other Guarantor Documents.

[Remainder of page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written.

 

VERISIGN, INC. By:     

Name:

 

Title:

 

Address:

 

487 E. Middlefield

Road Mountain View, CA 94043

Attn.: Vice President of Finance & Treasurer

Fax No. (650) 426-3164